Citation Nr: 0115424	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  00-02 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for left knee 
degenerative joint disease.

2.  Entitlement to service connection for low back 
disability.

3.  Entitlement to service connection for residuals of an 
injury to the ribs.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel



INTRODUCTION

The veteran served on active duty from October 1984 to August 
1985 and had subsequent service in the National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied, as not well grounded, the 
veteran's claims of service connection for left knee 
degenerative joint disease, low back disability and residuals 
of an injury to the ribs.  The veteran perfected a timely 
appeal of this determination to the Board.

In May 2000, the veteran testified at a hearing conducted at 
the local VA office before the undersigned Board Member.  At 
the hearing, the undersigned Board Member granted the 
veteran's request to hold the record open for 90 days to 
provide the veteran the opportunity to file additional 
pertinent evidence directly to the Board; the veteran 
submitted a May 1998 private medical report later that same 
month.  In light of the veteran's testimony, in which he 
waived initial RO consideration of the evidence, it will be 
considered by the Board.  38 C.F.R. § 20.1304(c) (2000).


REMAND

As noted in the introduction, in January 1999, the RO denied 
each of the veteran's claims on the basis that they were not 
well grounded.  Since that time, however, there has been a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  Holliday v. Principi, No. 
99-1788 (U.S. Vet. App. Feb. 22, 2001); VAOPGCPREC 11-2000 
(2000); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In light of the recently enacted law, the veteran's 
statements, and the medical evidence of record, which provide 
some basis for showing disease or injury of the left knee, 
low back, and ribs during service or training, the Board 
concludes that each of these claims must be remanded to 
afford him an appropriate VA examination.  In the examination 
report, the examiner must offer an opinion, subsequent to his 
or her review of the record, as to whether it is at least as 
likely as not that the veteran has a left knee or back 
disability, as well as residual of a rib injury, that is 
related to his military service.  See Pond v. West, 12 Vet. 
App. 341, 346 (1999); Moore v. Derwinski, 1 Vet. App. 401, 
405 (1991).  Prior to scheduling such an examination, 
however, all outstanding treatment records must be associated 
with the claims folder.  This must also specifically include 
the records of the veteran's treatment by Dr. Paul H. 
Pevsner.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); see 
also Massey v. Brown, 7 Vet. App. 204, 208 (1994).  In 
ordering this development, the Board is mindful that the 
veteran was afforded pertinent VA examinations in October and 
December 1998; however, a review of the corresponding 
examination reports shows that neither examiner offered an 
opinion with respect to the etiology of the veteran's claimed 
disabilities.

In light of the foregoing, the Board is REMANDING this case 
for the following:

1.  The RO should obtain and associate 
with the claims folder all outstanding 
post-service records of the veteran's 
treatment for any back problems from any 
facility or source identified by the 
veteran.  This should specifically 
include any outstanding records of the 
veteran's treatment Dr. Paul H. Pevsner.  
The aid of the veteran and his 
representative in securing these records, 
to include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded an appropriate VA examination to 
determine the nature, extent and etiology 
of any left knee and/or back disability, 
as well as any residuals of an injury to 
the ribs, found to be present.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  All necessary tests 
should be conducted.  The physician is 
requested to offer opinions as to whether 
it is at least as likely as not that any 
left knee and/or back disability, as well 
as any residuals of an injury to the 
ribs, found to be present is related to 
the veteran's period of military service.  
The physicians must set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.

3.  The veteran's letter to the Board 
received May 31, 2000, suggests he is 
having misgivings about proceeding 
without representation.  He is hereby 
advised that he may appoint a 
representative, attorney, or agent at any 
time, and if he desires assistance in 
doing so, the RO will provide the 
necessary information and forms.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  After 
re-adjudication, if any of the benefits 
sought on appeal remains denied, the 
veteran and, if he has appointed one, his 
representative, should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


